Citation Nr: 0125060
Decision Date: 10/22/01	Archive Date: 12/03/01

DOCKET NO. 01-07 019               DATE OCT 22, 2001

THE ISSUE

Whether the January 1956 Board of Veteran's Appeals (Board)
decision which denied service connection for retinitis pigmentosa
sine pigmento should be revised or reversed on the basis of clear
and unmistakable error (CUE).

[The issue of whether new and material evidence has been submitted
to reopen the claim of service connection for retinitis pigmentosa
sine pigmento will be the subject of a separate Board decision.]

REPRESENTATION

Moving party represented by: Veterans of Foreign Wars of the United
States

ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel

INTRODUCTION

The veteran served on active duty from November 1942 to December
1945.

This matter comes before the Board on the veteran's motion for
revision of a January 23, 1956, Board decision on the grounds of
clear and unmistakable error (CUE). The January 23, 1956, Board
decision denied the veteran's claim of entitlement to service
connection for retinitis pigmentosa sine pigmento.

FINDINGS OF FACT

1. In a January 23, 1956, decision, the Board denied the veteran's
claim of entitlement to service connection for retinitis pigmentosa
sine pigmento.

2. The Board's decision of January 1956 was supported by evidence
then of record; it is not shown that the correct facts as they were
known at the time were not before the Board or that the applicable
statutory and regulatory provisions existing at that time were
ignored or incorrectly applied.

CONCLUSION OF LAW

The Board's January 23, 1956, decision does not contain CUE. 38
U.S.C.A. 7111 (West Supp. 2001); 38 C.F.R. 20.1400 - 20.1411
(2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking revision of a Board decision dated in
January 1956 based on his contention that such decision contained
CUE. The veteran essentially argues that the Board's finding in the
January 1956 decision that the veteran's defective

- 2 -

night vision existed prior to service was CUE. The veteran asserts
that the Board did not provide reasons and bases as to why it found
the discharge examination to be more compelling than the hospital
summary and other treatment records such as the May 30, 1944,
hospital summary which stated that the cause of the veteran's night
blindness was unknown, was incurred in the line of duty and did not
exist prior to service. The veteran also argues that the Board
committed CUE in the January 1956 decision because the Board stated
that a VA examination was not necessary and the veteran was not
represented before the Board.

In the interest of clarity, the Board will review the factual
background of this case; briefly discuss the relevant law and VA
regulations pertaining to Board CUE; and then analyze the veteran's
contentions and render a decision.

Factual Background

The veteran served on active duty from November 1942 to December
1945.

A November 1942 enlistment examination report reveals that the
veteran had no eye abnormalities. Vision was 20/30 in each eye.

A September 16, 1943, service medical record indicates that the
veteran had complaints of poor vision at night.

A December 29, 1943, service medical record reveals that the
veteran was referred to an eye clinic. It was noted that the
veteran had poor night vision for the past 13 months. The diagnosis
was cyclitis, low grade, both eyes. The examiner advised admission
to a hospital for study and treatment.

Another December 29, 1943 service medical record indicates that the
veteran had night blindness with an inability to get about by
himself in ordinary darkness. The physician indicated that this
disorder was not incurred in the line of duty and existed prior to
service.

3 -

A March 8, 1944 service medical record indicates that the veteran
reported that he had trouble seeing at night, which was first
noticed in high school.

Service medical records indicate that the veteran was hospitalized
from April 24, 1944 to May 20, 1944. Diagnosis on admission was
retinitis, unclassified, both eyes. Hospitalization records
indicate that the veteran was admitted due to an inability to see
well at night time. The veteran had complaints of night blindness,
which he noted for 16 months while in Miami beach during a black
out. The veteran reported that he first noticed trouble seeing at
night in high school. The veteran reported that he left Florida
without reporting his night blindness and he was sent to the
Midwest for radio school. He then returned to Florida, and he
complained of night blindness and he was given a pair of glasses
which he was told would relieve the condition. The veteran stated
that he was sent to England and the blackout conditions were very
troublesome to him. The veteran was thoroughly studied and was
returned to the United States due to his symptoms and he was
evaluated several more times.

A May 2, 1944 ophthalmologic examination report reveals that the
veteran had difficulty seeing at night and his distance vision was
impaired. The diagnosis was night blindness and macular abnormality
possibly congenital.

A May 20, 1944 service medical record indicates that the dark
adaptation test results were considerably below normal. The final
diagnosis was retinitis pigmentosa sine pigmento, bilateral,
moderate, cause undetermined. The examiner stated that this was a
case of retinitis pigmentosa sine pigmento which was evident from
the findings. The examiner stated that the retinitis was the cause
of his poor night vision and it could not be treated and it would
not get better. The examiner stated that it would be difficult to
tell how rapidly it would progress.

The hospital records indicate that upon discharge on May 20, 1944,
the diagnosis was nyctalopia, moderately severe, bilateral chronic,
cause undetermined; congenital abnormalities of both macula-
resembling edema of the macula; vitreous, opacities of eyes, cause
undetermined, bilateral; astigmatism, myopic, moderate,

4 -

bilateral, cause congenital; and pilonidal cyst, mild, non
suppurative, cause congenital.

A May 30, 1944, service medical record reveals that the veteran had
an undiagnosed condition of the eyeballs (both eyes) as manifested
by difficulty in seeing at night, with the cause and onset
undetermined. The physician stated that the disorder existed prior
to service and was not incurred in the line of duty.

A December 15, 1944, service medical record shows that the veteran
was referred to a hospital for observation and treatment for his
eye lesions and his psychiatric status. It was noted that the
veteran had been night blind for several years. The surgeon
indicated that the veteran had been in several hospitals where
various diagnoses have been appended to the veteran's disease and
he had been promised various dispositions. The surgeon indicated
that the veteran realized the indecision of the medical officers
who have examined him and now, the veteran seemed to be
exaggerating symptoms of headaches as well as nyctalopia. The
surgeon indicated that the veteran deserved appraisal by a
psychiatrist. Ophthalmoscopic examination revealed a foreign body
in the right vitreous and a smaller foreign body in the left. The
fundus itself appeared normal. It was noted that in March 1944, the
eye lesion was diagnosed as retinitis pigmentosa sine pigmentosa.
In December 1944, uveitis, chronic, mild, bilateral, was diagnosed.
The surgeon indicated that they planned to have the veteran's eye
lesion elucidated and to have his psychic status clarified.

A December 18, 1944, physical examination report shows that the
veteran underwent an ophthalmoscopic examination. The impression
was retinitis pigmentosa sine pigment and simple myopic
astigmatism.

In a January 9, 1945, report of night vision consultation, the
Chief of the Department of Ophthalmology at the School of Aviation
Medicine indicated that the veteran was referred due to an
inability to get about in dim light. It was noted that the veteran
reported having increasing difficulty getting around at night for
the past two years. Night vision studies using a SAM Portable
revealed that the veteran was unable to see the test object at the
highest brightness. The Hecht-Schlaer

5 -

Adaptometer revealed that the veteran was unable to see the test
object at the highest brightness. The perimetric light sense tester
revealed that the threshold gradient curve was elevated very much
above the normal limits.

The doctor stated that there was a marked defect in the veteran's
night vision. The threshold gradient curve was quite typical of
those patients who had well advanced pigmentary degeneration of the
retina. The doctor also stated that the visual fields were also
characteristic of this condition. The doctor indicated that the
regularity and characteristic shape of the threshold gradient curve
almost completely ruled out the possibility of malingering. The
most likely diagnosis was retinitis pigmentosa sine pigmento, or
pigmentary degeneration of the retina without pigment. The doctor
stated that a number of investigations from the last war indicated
that the stress and strain of combat are known to accelerate the
course of the disease, and for that reason the veteran should not
be assigned to combat duty.

A January 18, 1945, service medical record reveals the Hospital
Disposition Board made a diagnosis of retinitis pigmentosa sine
pigmento, bilateral. The Hospital Disposition Board concluded that
the veteran had a high degree of night blindness and should be
excused from any form of military duty at night. It was recommended
that he be returned to duty in limited service.

A January 20, 1945 service medical record reflects a diagnosis of
retinitis pigmentosa sine pigmentosa, bilateral, severe, cause
unknown.

A December 1945 discharge examination indicates that the veteran
had pigmentosa sine pigment that existed prior to service. The
report reveals that the vision fields taken that day were
essentially that same as those taken in March 18, 1944. There was
no pigment in the fluid. The blood vessels were nearly normal in
size. The examiner indicated that while the fields were contracted
in each of the upper nasal field and there was scotoma in the left
eye, there was not enough evidence to make the diagnosis of
retinitis pigmentosa sine pigment. Based upon the veteran's own
statements and the hospital findings with the SAM night vision
tester and the Bio ophthalmometer, the examiner concluded that the
veteran had poor dark adaptation,

- 6 -

probably hereditary, with some degenerative changes in the retina.
The examiner indicated that the disorder existed prior to service
and was not aggravated by service.

In August 1955, the veteran filed a claim for service connection
for a right and left eye disorder.

In an August 1955 rating decision, the RO denied service connection
for retinitis pigmentosa sine pigmento. The veteran timely appealed
this rating decision.

At a hearing before the RO in October 1955, the veteran stated that
seven days after he enlisted in the army in November 1942, he was
transferred to Miami beach for basic training in a semi-blackout
operation. (Hearing Transcript, page 1). The veteran stated that at
that time, he realized that he had a condition which made it
difficult to carry out his duties. (page 1). He indicated that he
reported this condition at sick call and he was told he would get
used to the blackout conditions. (page 1). The veteran stated that
he continually reported this condition at every field but he was
put off and he was never given any satisfaction; he stated that
since coming out of service, he found that his eyes have gotten
worse and he was having trouble in the daytime also. (page 2).

In a January 1956 decision, the Board found that the evidence of
record clearly and unmistakably showed that the defective night
vision existed prior to entering service. Observation and study
during service revealed that the veteran's ocular manifestation was
due to retinitis pigmentosa sine pigmentation, bilateral. The Board
found that the evidence of record did not show aggravation of the
preservice eye condition during service. The Board found that the
evidence of record did not warrant the grant of service connection
for retinitis pigmentosa sine pigmento.

7 -


Pertinent Law and Regulations

Board CUE

A Board decision is subject to revision on the grounds of CUE and
must be reversed or revised if evidence establishes such error. 38
U.S.C.A. 7111(a) (West Supp. 2001). Review to determine whether CUE
exists in a case may be instituted upon request of a claimant at
any time after the decision is made. 38 U.S.C.A. 7111(c) and (d).

Motions for review of prior Board decisions on the grounds of CUE
are adjudicated pursuant to the Board's Rules of Practice, 38
C.F.R. 20.1400-1411 (2000). Pursuant to 20.1404(b), the motion
alleging CUE in a prior Board decision must set forth clearly and
specifically the alleged clear and unmistakable error, or errors of
fact or law in the Board decision, the legal or factual basis for
such allegations, and why the result would have been different but
for the alleged error. Non-specific allegations of failure to
follow regulations or failure to give due process, or any other
general, non-specific allegations of error, are insufficient to
satisfy the requirement of the previous sentence. Motions that fail
to comply with the requirements set forth in this paragraph shall
be denied. 38 C.F.R. 20.1404(b) (2000).

Rule 1403, which is found at 38 C.F.R. 20.1403 (2000), relates to
what constitutes CUE and what does not, and provides as follows:

(a) General. Clear and unmistakable error is a very specific and
rare kind of error. It is the kind of error, of fact or of law,
that when called to the attention of later reviewers compels the
conclusion, to which reasonable minds could not differ, that the
result would have been manifestly different but for the error.
Generally, either the correct facts, as they were known at the
time, were not before the Board, or the statutory and regulatory
provisions extant at the time were incorrectly applied.

8 -

(b) Record to be reviewed. (1) General. Review for clear and
unmistakable error in a prior Board decision must be based on the
record and the law that existed when that decision was made. (2)
Special rule for Board decisions issued on or after July 21, 1992.
For a Board decision issued on or after July 21, 1992, the record
that existed when that decision was made includes relevant
documents possessed by the Department of Veterans Affairs not later
than 90 days before such record was transferred to the Board for
review in reaching that decision, provided that the documents could
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable error. To warrant
revision of a Board decision on the grounds of clear and
unmistakable error, there must have been an error in the Board's
adjudication of the appeal which, had it not been made, would have
manifestly changed the outcome when it was made. If it is not
absolutely clear that a different result would have ensued, the
error complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and unmistakable
error. (1) Changed diagnosis. A new medical diagnosis that
"corrects" an earlier diagnosis considered in a Board decision. (2)
Duty to assist. The Secretary's failure to fulfill the duty to
assist. (3) Evaluation of evidence. A disagreement as to how the
facts were weighed or evaluated.

(e) Change in interpretation. Clear and unmistakable error does not
include the otherwise correct application of a statute or
regulation where, subsequent to the Board decision challenged,
there has been a change in the interpretation of the statute or
regulation.

(Authority: 38 U.S.C.A. 501(a), 7111).

The Board further notes that with respect to the final provisions
of the regulations pertaining to the adjudication of motions for
revision or reversal of prior Board decisions on the grounds of
CUE, the definition of CUE was based on prior rulings

9 -

of the United States Court of Appeals for Veterans Claims. More
specifically, it was observed that Congress intended that the VA
adopt the Court's interpretation of the term "CUE." Indeed, as was
discussed in the notice of proposed rulemaking (NPRM), 63 Fed. Reg.
27534, 27536 (1998), the sponsor of the bill that became the law
specifically noted that the bill would "not alter the standard for
evaluation of claims of CUE." 143 Cong. Rec. 1567, 1568 (daily ed.
April 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090, in
connection with House passage). Therefore, the Board is permitted
to seek guidance as to the existence of CUE in prior Board
decisions based on years of prior Court decisions regarding CUE,
such as Fugo v. Brown, 6 Vet. App. 40 (1993). These cases will be
discussed below.

Service connection law and regulations in effect at the time of the
January 1956 Board decision

Service connection connotes many factors. In general and
fundamentally it means establishment of the incurrence of injury or
disease or aggravation of a pre- existing injury or disease
resulting in disability coincidentally with the period of active
military or naval service. This may be accomplished by the
presentation of affirmative facts showing the inception or
aggravation of an injury or disease during active service or
through the operation of statutory or regulatory presumptions.
Determinations as to service connection, in general, should be
based on review of the entire evidence of record in the individual
case, with due consideration extended to the defined and
consistently applied policy of the VA to administer the law under
a broad and liberal interpretation consistent with the facts shown
in each case. When, after careful consideration of all procurable
and assembled data, a reasonable doubt arises regarding service
connection, such doubt will be resolved in favor of the veteran.
Particular consideration should be accorded combat duty and other
hardships of service. Veterans Regulation No. 1(a), pt. I and II;
Department of Veterans Affairs Regulations 1063, effective January
25, 1936, to December 31, 1957.

A pre-existing injury or disease will be considered to have been
aggravated by active military or naval service where there is an
increase in disability during active

- 10 -

service, unless there is a specific finding that the increase in
disability is due to the natural progress of the disease. A
specific finding that the increase in disability is due to the
natural progress of a disease will be met, for the purposes of Part
II, paragraph I (a) of Regulation 1(a), by a finding of a
constituted rating agency of the VA based upon available evidence
of a nature generally acceptable as competent to show that an
increase in severity of a disease or injury, or of the disabling
affects thereof, or acceleration in progress of a disease was that
normally to be expected by reason of the inherent character of the
condition, aside from any extraneous or contributing cause or
influence peculiar to military service. R & PR 1063(K).

[E]very person employed in active service shall be taken to have
been in sound condition when examined, accepted and enrolled for
service except as to defects, infirmities or disorders noted at
time of the examination, acceptance and enrollment or where clear
and unmistakable evidence demonstrates that the injury or disease
existed prior to acceptance and enrollment and was not aggravated
by such service. Relative to notation at enlistment, only those
defects, infirmities and disorders recorded at the time of
examination are to be considered as noted. History of the
preservice existence of defects, infirmities or disorders recorded
at the time of examination for acceptance and enrollment does not
constitute a notation of such conditions but will be considered
together with all other material evidence in determinations at to
the inception of such defects, infirmities or disorders. R&PR
1063(B).

"Clear and unmistakable" means obvious or manifest. Accordingly,
evidence which makes it obvious or manifest, that the injury or
disease under consideration existed prior to acceptance and
enrollment for service will satisfy the requirements of the
statute. The requirement of law is that claims to which the above
cited presumptions apply be denied only on the basis of evidence
which clearly and unmistakably demonstrates that the disease did
not originate in service, or, if increased in service, was not
aggravated thereby. R&PR 1063(D).


[I]njury or disease, apart from misconduct disease, noted prior to
service or shown by clear and unmistakable evidence, including
medical facts and principles, to have had inception prior to
enlistment will be conceded to have been aggravated where such
disability underwent an increase in severity during service unless
such increase in severity is shown by clear and unmistakable
evidence, including medical facts and principles, to have been due
to the natural progress of the disease. Aggravation of a disability
noted prior to service or shown by clear and unmistakable evidence,
including medical facts and principles, to have had inception prior
to enlistment may not be conceded where the disability underwent no
increase in severity during service on the basis of all the
evidence of record. R&PR 1063(I).

Determinations involving the considerations of sound condition at
the time of entrance into service will be based upon the evidence
of record and such evidence as may be secured in any case where for
any reason additional evidence may be considered to be necessary
for the purpose of such determinations. Evidence of the existence
of a condition at the time of or prior to entrance into service
shall mean any evidence which is of record and which is of a nature
usually accepted as competent to indicate the time of existence or
inception of disease or injury. In the exercise of medical judgment
for the purpose of such determinations, rating agencies shall take
cognizance also of the time of inception or manifestation of
disease or injuries after the date of entrance into service, as
disclosed by service records, and shall consider other entries or
reports of proper military and naval authorities as they may relate
to the existence of a condition at the time or prior to enlistment
or enrollment. Such records shall be accorded the weight to which
they are entitled in consideration of other evidence and sound
medical reasoning. The opinion of qualified physicians of the VA
may be solicited whenever it is considered to be necessary or
appropriate in any case. R&PR 1063(J).

In original claims for disability pension or compensation, either
for peacetime or wartime service, service-connected or otherwise,
an examination will not be authorized, unless and until evidence is
of record, either from the service departments, or in the form of
affidavits indicating the reasonable probability of a valid claim.
If, after the development of the case, it is indicated that
probability of a

- 12 -

valid claim exists, an examination may be requested. Where the
claimant appears in person and preliminary inquiry establishes the
reasonable probability of a valid claim, an immediate physical
examination may be requested. Where claim is filed within six
months from date of discharge, it will be rated initially on the
records of the service department, unless it is clear that error
would result from such rating. R&PR 1076 (August 9, 1946).

As noted above, only the law as it existed at the time of the
Board's decision may be considered. See 38 C.F.R. 20.1403(b).

Analysis

Initial Matters

The Veterans Claims Assistance Act (VCAA) was enacted on November
9, 2000. This Act eliminated the former statutory requirement that
a well-grounded claim be presented; enhanced VA's duty to assist a
claimant in developing facts pertinent to a claim; and expanded on
VA's duty to notify the claimant and representative concerning
certain aspects of claim development. See Veterans Claims
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096
(2000); Veterans Benefits and Health Care Improvement Act of 2000,
Pub. L. No. 106-419, 104 (2000).

Regulations implementing the VCAA are published at 66 Fed. Reg.
45,620, 45,630- 32 (August 29, 2001) (to be codified at 38 C.F.R.
3.102, 3.156(a), 3.159 and 3.326). Except as specifically noted,
the new regulations are effective November 9, 2000.

The Court of Appeals for Veterans Claims (Court) has recently held
that the VCAA is not applicable to motions for revision of a Board
decision on the grounds of CUE. In Livesay v. Principi, No. 00-51,
(U.S. Vet. App. August 30, 2001), the Court stated that a request
for revision of a previous decision on the basis of CUE was not an
"application" or "claim for any benefit under the laws administered
by the

13 -

Secretary" for purposes of chapter 51 of title 38. The Court held
that a "claimant" as defined by the new 5100 includes a person
applying for or seeking benefits under Part II or III of title 38.
but cannot encompass a person seeking a revision of a final
decision based upon CUE pursuant sections 5109A and 7111. The Court
found nothing in the text or the legislative history of VCAA to
indicate that VA's duties to assist and notify are now, for the
first time, applicable to CUE motions.

Discussion

Initially, the Board finds that the veteran's motion for revision
of the January 1956 Board decision based on CUE contains clear and
specific allegations of CUE. These are discussed in detail above.
The Board will address the specific contentions below.

In the January 1956 Board decision, the Board determined, in
substance, that the evidence of record clearly and unmistakably
showed that the veteran's defective night vision existed prior to
entering service. The Board noted that observation and study during
service revealed that the veteran's ocular manifestation was due to
retinitis pigmentosa sine pigmentation, bilateral. The Board found
that the evidence of record did not show aggravation of the
preservice eye condition during service. The Board held that the
evidence of record did not warrant the grant of service connection
for retinitis pigmentosa sine pigmento.

The Court has consistently stressed the rigorous nature of the
concept of CUE. "Clear and unmistakable error is an administrative
failure to apply the correct statutory and regulatory provisions to
the correct and relevant facts: It is not mere misinterpretation of
facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).
"Clear and unmistakable error requires that error, otherwise
prejudicial, . . . must appear undebatably." Akins v. Derwinski, 1
Vet. App. 228, 231 (1991). Clear and unmistakable errors "are
errors that are undebatable, so that it can be said that reasonable
minds could only conclude that the original decision was fatally
flawed at the time it was made." Russell v. Principi, 3 Vet. App.
310, 313-4. "It must

- 14 -

always be remembered that CUE is a very specific and rare kind of
error'." Fugo v. Brown, 6 Vet. App. 40, 43 (1993)).

The Board has reviewed the record as it existed at the time of the
January 1956 decision in light of the law and regulations then in
effect. As will be discussed in detail below, the Board finds that
the January 23, 1956 decision was consistent with the law and
regulations in effect it that time. The correct facts as they were
known at the time were before the adjudicators, and the Board
correctly applied the statutory and regulatory provisions. The
Board finds that the January 23, 1956 decision was supported by the
evidence of record at that time and was a reasonable exercise of
adjudicatory judgment.

In the January 1956 Board decision, the Board determined that the
evidence of record clearly and unmistakably showed that the
veteran's defective night vision existed prior to service. There is
evidence which was part of the record at the time of the January
1956 decision which supports this finding. There is evidence
showing that the veteran had defective night vision prior to
service and soon after entry into service in November 1942. The
December 29, 1943 service medical record indicates that the veteran
reported having poor night vision for the past 13 months. A March
8, 1944 service medical record indicates that the veteran reported
that he had trouble seeing at night and he first noticed this in
high school. The veteran again reported that he had defective night
vision in high school while hospitalized for evaluation of this
disorder from April 24, 1944 to May 29, 1944. At the RO hearing in
October 1955, the veteran also indicated that seven days after
entry into service in November 1942, he was transferred to Miami
for basic training in semi-blackout conditions and he realized that
he had a condition which made it difficult to carry out his duties.
The Board finds the veteran's statements to be competent evidence
that the presenting symptom of his disease had existed before he
entered service. The regulations in effect at the time of the
January 1956 decision indicate that evidence of the existence of a
condition at the time of or prior to entrance into service shall
mean any evidence which is of record and which is of a nature
usually accepted as competent to indicate the time of existence or
inception of disease or injury. R&PR 1063(J). The Board finds the
veteran's statements

15 -

made to the physicians in the course of evaluation in service to be
competent evidence from which his physicians concluded that the
disorder pre-existed service. The Board notes that a person is able
to testify as to his ability to see.

There is medical opinion, based on the record, that the veteran's
defective night vision existed prior to service. A December 19,
1943, service medical record notes that the examining physician
indicated that the veteran's eye night blindness existed prior to
service and was not incurred in service. A May 30, 1944, service
medical records reveals that the examining physician also indicated
that the veteran's difficulty seeing at night existed prior to
service. Lastly, the December 1945 discharge examination reveals
that the examiner indicated that the veteran's poor dark adaptation
was probably hereditary with some degenerative changes in the
retina, and existed prior to service. The Board notes that the
medical opinion by the examiner who performed the December 1945
discharge examination is probative evidence. The examiner reviewed
all of the veteran's service medical records regarding evaluation
of the eye disorder, including the opthalmological examination
reports. The examiner was also a specialist in eye disorders.

The Board finds that there was clear and unmistakable evidence of
record at the time of the January 1956 decision which established
that the veteran had the eye disease, ultimately diagnosed as
retinitis pigmentosa sine pigmento, prior to service.

There was also evidence of record at the time of the January 1956
decision to support the Board's conclusion that the defective night
vision was not aggravated during the veteran's period of service.
The examiner who performed the December 1945 discharge examination
report indicated that the veteran's disorder was not aggravated
during the period of service. The examiner noted that the field
vision tests were essentially the same in December 1945 as in March
1944. The examiner also noted that there was not enough evidence
for a diagnosis of retinitis pigmentosa sine pigment.

16 -

The Board finds that, based on the evidence then of record,
reasonable minds could conclude that the veteran's retinitis
pigmentosa sine pigmento existed prior to service and did not
increase during service.

The Board cannot say that it was "undebatable" that the Board's
decision in 1956 contained error in failing to grant service
connection for retinitis pigmentosa sine pigmento. There was
evidence on which the Board could and did rely with respect to all
of its conclusions. Put another way, evidence then of record
supported the Board's conclusion that the veteran's retinitis
pigmentosa sine pigmento was not incurred in service, was not
aggravated by service and was not otherwise due to his service.

The veteran is essentially arguing that the Board incorrectly found
that the December 1945 service discharge examination report was
more probative than the other treatment records such as the May
1944 hospital summary.

The Board acknowledges that there was evidence of record at the
time of the 1956 decision which supported the veteran's position.
Such evidence included the veteran's own statements made at the RO
hearing that he incurred defective night vision in service, and
service medical records showing that the veteran was treated for
defective night vision in service. There is also medical evidence
that was part of the record in January 1956 which demonstrates that
the cause of the veteran's defective night vision was undetermined.
In January 1956, the Board evaluated such evidence and determined
that it was outweighed by the other evidence that was part of the
record, which is discussed above.

The Board finds this contention to be a simple disagreement as to
how the facts were weighed and evaluated. As discussed above, this
is not CUE. See 38 C.F.R. 20.1403(d)(3). Although the service
medical records show that the veteran was treated and evaluated for
retinitis pigmentosa sine pigmento in service, there is also
competent evidence that the disorder first manifested prior to
service. The Board's conclusion in its January 1956 decision that
the retinitis pigmentosa sine pigmento existed prior to service and
was not aggravated by service, is supported by evidence

17 -

that was of record at the time of that 1956 decision. It appears
that the Board placed more probative value upon such evidence as
the veteran's statements to the doctors in service that he had poor
night vision prior to service and the medical opinions that the
disorder existed prior to service and was not aggravated by
service. Thus, the Board finds that the 1956 Board decision was
supported by evidence that was then of record.

The veteran appears to be arguing that his statements alone, such
as his testimony at the RO hearing in October 1955, were sufficient
to establish that the retinitis pigmentosa sine pigmento was first
manifested in service. The Board finds this contention to be a
simple disagreement as to how the facts were weighed and evaluated,
which is not CUE. See 38 C.F.R. 20.1403(d)(3). The Board could
reasonably have accepted the veteran's statements made in service
and the medical opinions in the service medical records that the
veteran's defective night vision existed prior to service and was
not aggravated in service, and could have just as reasonably
rejected the veteran's self-assessment of the defective night
vision made 10 years after service. The Board observes in passing
that the veteran is a lay person without medical training.

In short, based on the evidence which was then of record, there is
no support for the conclusion that the Board's interpretation of
the facts in the January 1956 decision was "undebatably incorrect"
in that reasonable minds could only conclude that the veteran's
defective night vision was first manifested in service, was due to
service or was aggravated by service. See Russell, 3 Vet. App. at
313. There is evidence which supports the Board interpretation of
the facts in the January 1956 decision and there is a factual basis
for the Board's determination. Thus, the Board finds that
reasonable minds could conclude that service connection for
defective night vision was not warranted in January 1956.

The veteran also argues that the January 1956 decision should be
revised on the basis of CUE because the VA did not afford the
veteran an examination of his eyes when he filed his claim in 1955.
He also asserts that he was not represented before the Board. The
Board points out that Rule 1403 specifically states that the

- 18 -

Secretary's failure to fulfill the duty to assist is not CUE. See
38 C.F.R. 20.1403(d)(2). And there is nothing in the record to
suggest that the veteran was denied representation. Thus, these
contentions have no merit.

For the above reasons, the Board finds that the January 1956 Board
decision was adequately supported by the evidence then of record
and that the statutory and regulatory provisions that existed at
the time of the January 1956 decision were correctly applied.
Therefore, the Board concludes that the January 1956 decision did
not contain CUE. See 38 U.S.C.A. 7111; 38 C.F.R. 20.1403-20.1411.
The motion is accordingly denied.

ORDER

The motion for reversal or revision of the January 1956 Board
decision is denied.

J.E. Day 
Member, Board of Veterans' Appeals

19 -



